—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Aliotta, J.), dated May 3, 2002, which denied their motion for leave to serve an amended complaint increasing the ad damnum clause.
Ordered that the order is affirmed, with costs.
Generally, leave to amend a pleading is freely given absent prejudice or surprise resulting from the delay (see CPLR 3025; McCaskey, Davies & Assoc. v New York City Health & Hosps. Corp., 59 NY2d 755 [1983]). The decision to allow or disallow an amendment is committed to the sound discretion of the Supreme Court, the exercise of which should not be lightly disturbed (see Edenwald Contr. Co. v City of New York, 60 NY2d 957, 959 [1983]; Leonardi v City of New York, 294 AD2d 408 [2002]). The Supreme Court providently exercised its discretion in denying the plaintiffs’ motion for leave to serve an amended complaint increasing the ad damnum clause. The plaintiffs, inter alia, failed to establish that the increase was warranted by reason of facts which had recently come to their attention (see Lopez v Alexander, 251 AD2d 297 [1998]; see also F.G.L. Knitting Mills v 1087 Flushing Prop., 191 AD2d 533 [1993]). Furthermore, the plaintiffs failed to accompany their motion with physicians’ affidavits or affirmations as required (see Lopez v Alexander, supra). Santucci, J.P., Feuerstein, Smith and Luciano, JJ., concur.